                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
Hearing Information:
                         Debtor:   PEW LAW CENTER PLLC ET AL
                  Case Number:     2:20-MP-00005-DPC         Chapter: N/

          Date / Time / Room:      MONDAY, JUNE 29, 2020 01:30 PM TELEPHONIC HRGS

         Bankruptcy Judge:         DANIEL P. COLLINS
               Courtroom Clerk:    JENNIFER LOWRY
                Reporter / ECR:    RENEE BRYANT                                                    0.00


Matters:
       1) ORDER TO SHOW CAUSE AGAINST LAWRENCE D. PEW AND ALEXANDER ZOLFGHARI
              R / M #:   1/ 0

       2) HEARING ON TRUSTEE'S MOTION TO ALLOW OFFSET OF OVERPAID FUNDS
              R / M #:   37 / 0


Appearances:

        RACHEL FLINN, ATTORNEY FOR TRUSTEE RUSSELL BROWN
        ROSS MUMME, ATTORNEY FOR TRUSTEE EDWARD MANEY
        ELIZABETH AMOROSI, ATTORNEY FOR THE U.S. TRUSTEE
        RANDY NUSSBAUM, ATTORNEY FOR ALEX ZOLFAGHARI
        ALEX ZOLFAGHARI




   Case
Page 1 of 4   2:20-mp-00005-DPC             Doc 42 Filed 06/29/20 Entered 06/30/20 15:07:17     Desc3:07:03PM
                                                                                         06/30/2020
                                             Main Document Page 1 of 4
                                    UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry
(continue)...   2:20-MP-00005-DPC     MONDAY, JUNE 29, 2020 01:30 PM


Proceedings:                                                                             1.00


          (1) ORDER TO SHOW CAUSE AGAINST LAWRENCE D. PEW AND
          ALEXANDER ZOLFAGHARI

          Mr. Nussbaum advised that he believes Mr. Zolfaghari has resolved
          many of the Court's concerns and is still working on any outstanding
          issues.

          Ms. Flinn stated that there are quite a few cases where the notice of
          substitution was never filed and advised that she will need to follow up
          with Mr. Nussbaum on those cases.

          The Court stated that if Ms. Flinn or the Trustee see things that need
          to be addressed they need to bring it to the Court's attention. The
          Court suggested that Ms. Flinn return to business as usual with the
          Pew/Zolfaghari cases.

          Ms. Flinn agreed.

          Mr. Mumme informed the Court that it does not look like there is a lot
          that needs to be done regarding the notices of substitution in the
          cases assigned to Trustee Maney. Mr. Mumme advised that there are
          three cases assigned to Trustee Maney that are past the drop dead
          dates, however the Trustee is hesitant to dismiss them because the
          debtors are current on their plan payments. Mr. Mumme agreed with
          the Court's suggestion to get back to business as usual with the
          Pew/Zolfaghari cases.

          Ms. Amorosi presented the position of the U.S. Trustee and stated that
          she will file a motion to remove Mr. Pew as counsel of record in

   Case
Page 2 of 4     2:20-mp-00005-DPC     Doc 42 Filed 06/29/20 Entered 06/30/20 15:07:17     Desc3:07:03PM
                                                                                   06/30/2020
                                       Main Document Page 2 of 4
                                    UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry
(continue)...   2:20-MP-00005-DPC     MONDAY, JUNE 29, 2020 01:30 PM


          numerous cases.

          Mr. Nussbaum stated that it may make sense to allow him time to find
          out if there are any cases outstanding in which Mr. Zolfaghari intends
          to substitute in as counsel in place of Mr. Pew.

          Mr. Zolfaghari agreed with Mr. Nussbaum's suggestion.

          Ms. Amorosi stated that she will work on the motion and asked that
          Mr. Nussbaum email her to let her know what cases Mr. Zolfaghari
          would like to take on.

          The Court agreed. The Court questioned Mr. Zolfaghari regarding
          cases 18-1895, 19-7912, 18-11045, 15-3729, 18-12984, 17-3469,
          18-13661, and 18-15481. The Court indicated that these cases have
          deficiencies that need to be corrected.



          COURT: IT IS ORDERED THAT NO LATER THAN THE CLOSE OF
          BUSINESS ON MONDAY, JULY 6, 2020, MR. NUSSBAUM SHALL
          IDENTIFY TO MS. AMOROSI WHAT MR. ZOLFAGHARI INTENDS TO DO
          REGARDING HIS REPRESENTATION OF THE DEBTORS IN THE
          CHAPTER 7 CASES WHERE MR. PEW IS STILL LISTED AS COUNSEL OF
          RECORD.




          (2) HEARING ON TRUSTEE'S MOTION TO ALLOW OFFSET OF
          OVERPAID FUNDS


   Case
Page 3 of 4     2:20-mp-00005-DPC     Doc 42 Filed 06/29/20 Entered 06/30/20 15:07:17     Desc3:07:03PM
                                                                                   06/30/2020
                                       Main Document Page 3 of 4
                                    UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry
(continue)...   2:20-MP-00005-DPC     MONDAY, JUNE 29, 2020 01:30 PM




          Mr. Mumme presented the motion.

          Mr. Zolfaghari stated that he has no objection.

          COURT: IT IS ORDERED GRANTING THE MOTION. MR. MUMME IS
          DIRECTED TO LODGE A FORM OF ORDER.




   Case
Page 4 of 4     2:20-mp-00005-DPC     Doc 42 Filed 06/29/20 Entered 06/30/20 15:07:17     Desc3:07:03PM
                                                                                   06/30/2020
                                       Main Document Page 4 of 4
